Per Curiam: This was an action by appellant, against appellee, as maker, upon a promissory note payable to R. R. Fenner & Co., and by them assigned to appellant before maturity. The defense set up was, fraud and circumvention in obtaining the making and executing of the note. It is insisted the verdict was against the evidence, and that the court erred in admitting evidence and in giving an instruction and modifying another. It was testified by the defendant, that he, being a farmer, unable to read or write English, further than to write his name, when at work in his field was approached by a patent-right agent, and solicited to become an agent for the sale, etc., in four certain townships in Mason county, of Fenner’s improved stubble and sub-soil plow, and take a lease for such purpose for the term of five years; that he consented, and signed the lease and some two or three other papers, for the sole purpose, as he understood, of having himself constituted such agent; that he had no idea of signing any note, nor was there any talk whatever in regard thereto, but some how, his signature was got to the note on this occasion. Upon an examination of all the testimony in the case, we find no sufficient reason why the verdict should be set aside on the ground of its not being sustained by the evidence. The instruction complained of as having been given, appears from the amended record not to have been given. We find an error in the admission of one item of evidence, and in the modification objected to of one instruction; but we do not regard the same as of so material a character that it should cause a reversal of the judgment, and it is affirmed. Judgment affirmed.